Case 1:18-cv-20818-DPG Document 636 Entered on FLSD Docket 11/05/2018 Page 1 of 37




                              UNITED STATES DISTRICT COURT
                              SO UTH ERN DISTR IC T O F FLO R ID A

                        CASE NO.1:18-CIV-20818-GAYLES/OTAZO-M YES

   PDVSA US LITIGATION TRUST,

          Plaintiftl


   LUKOIL PAN AM ERICAS LLC,etal.,
                   ,1

          Defendants.
                                           /

                              R EPO R T A ND R ECO M M EN DA TIO N

          THIS CAUSE wasreferredto the undersigned by theHonorableDanin P.Gayles,United

   States District Judge,pursuantto Title 28,United States Code,Section 636,for a reportand

   recommendation on dispositivemattersED.E.2205. The following m attersfallwithin the scope
   ofthereferralorder:

                  Defendants Lukoil Pan Americas LLC, Colonial Oi1Industries,Inc.,Colonial

   Group,lnc.,PaulRosado,Glencore Ltd.,Glencore Energy UK Ltd.,Gujtavo Gabaldon,Sergio

   de la Vega,VitolInc.,VitolEnergy (Bermuda)Ltd.,Antonio M aarraoui,Trafiglzra Trading,
   LLC, BAC Florida Banlc, Frmicisco M orillo, Leonardo Baquero, Helsinge Holdings, LLC,

   Helsinge, Inc., Helsinge Ltd., Daniel Lutz, Luis Liendo, Jolm Ryan, Luis Alvarez, alzd

   M aximiliano Poveda's (collectively,SsDefendants'') M otion to Dismiss for Lack of Standing
   (hereafter,d:MotiontoDismiss'')(D.E.517,522(tmdersealllil

    l ln aCCOrdance with the undersigned's Scheduling Order, asm odified,Defendants have untilD ecember
    13,2018 Gtto answer,move,orotherwise respond to Plaintiff'sAfnended Com plaint. Thiswpuld be the
    Defendants'firstresponsive pleadings,and thus alldefenses and m otions underFederalRules of Civil
    Procedurearepreserved.'' See Scheduling Order(D.E.253 at32.
                                                              ,PaperlessOrder(D.E.6352. Forthe
    avoidance of confusion,the undersigned notes thatthe collectiye Gr efendants''as defined above does
    notencompassallnam ed defendantsin thecase.
Case 1:18-cv-20818-DPG Document 636 Entered on FLSD Docket 11/05/2018 Page 2 of 37




          (2)    PlaintiffPDVSA U.S.Litigation Trust's(ûiplaintiff''or$$Trust'')M emorandum of
   LaW On Standing.lD.E.518,519 (tmderseal));2
                 Defendants'Responsein SupportoftheirM otion to Dism issforLack ofStanding

   ED.E.5324;
          (4) Plaintiff'sReplyBriefonStandingED.E.533,535(unlerseallj;and
                 Defendants' Notice of Supplem ental Authority in Support of their M otion to

   DismissforLackofStanding (D.E.626j.
          The undersigned held an evidentiary hearing on the issue of Plaintiffs standing on

   Augtlst2and3,2018(hereafter,çfstandingHearing'')(D.E.555,558j.AttheStandingHearing,
   the partiespresented respectiveexpertson Venezuelan 1aw and Plaintiffpresented ahandwriting

   expert.SeeExhibitandW itnessList(D.E.569at10,15-16j.
          Upon a thorough review ofthe evidence,the argum entspresented by the parties and the

   applicable law,the undersigned concludesthatthe Tnzstlacks standing to pursuethis action as

   the purported assignee ofclaimsbelonging to PDVSA . Therefore,the undersigned respectfully

   recommends that Defendants' Motkon to Dismiss be dRANTED and that this action be
   DISM ISSED forlack ofsubjectmatterjurisdiction.
                                PR O CED U R AL BA CK G R O U ND

          The Trustcommenced this action on M arch 3,2018 (D.E. 1j. The Trust filed an
   AmendedComplaintonM arch5,2018(D.E.121.Initsamendedpleading,theTrustallegesthat
   Defendants engaged in a conspiracy to: $% x prices,rig bids, and elim inate com petition in the

   purchase and sale of crude oi1and hydrocarbon products by PDVSA ;m isappropriate PDVSA

   proprietary data and intellectual property; and system atically loot PDV SA by causing com zpt


   2 PDV SA is the Venezuelan state-owned energy com pany Petroleos de Venezuela, S.A . See Am .
   Compl.(D.E.12 at2j.
Case 1:18-cv-20818-DPG Document 636 Entered on FLSD Docket 11/05/2018 Page 3 of 37




   PDVSA officials not to collect monies due PDVSA,to pay inflated prices for products and

   selwices acquired by PDVSA , to acceptartificially low prices forproductssold by PDVSA,to
                                                                                    t.

   overlook the failure to deliver products and servicespaid for by PDVSA,and to fraudulently

   concealwhatwasowedtoPDVSA.''SeeAm.Compl.(D.E.12at2-32.
         In the section ofthe A m ended Com plaint entitled tçparties,''the Trust alleges:lçplaintiff
                                                           h
   PD V SA U S Litigation Tnzst is a trust established pursuant to the law s of N ew Y ork to

   investigate and ptlrsue claims againstDefendants and others.'' Id.! 8. No additionalfacts
   regarding the eqtablishment of the Trust were alleged in the Am ended Com plaint; and no

   doctlmentation,suchastheTnlstAgreementestablishingtheTrust,wasattachedx thepleading.
         The Am ended Cbmplaintconsistsofnineteen counts:

         CountI         PDVSA Salesof Hydrocarbon Products - Violations of Section I of the
                        Shennan Act.

         Count11        PDVSA Purchases ofLightCnzde Products - Violations ofSection I of
                        the Sherm an Act.

         CountIII       PDVSA SalesofHydrocarbonProducts-Violations'
                                                                   ofSection 2(c)ofthe
                        Robinson-patm an Act.

         CountIV        PDVSA PurchasesofLightCrudeProducts- ViolationsofSection2(c)of
                        theRobinson-patman Act.

         CountV         Violationsofthe FloridaDeceptive and UnfairTradePracticesAct.

         CountV l       Violations of the U .S.Racketeer lv uenced and Corrupt Orgnnizations
                        ActUnder18U.S.C.j 1962(c).
                                                                                           C
         Cotm tV ll     V iolations of the U .S. Racketeer Influenced and Com zpt Practices Act
                        Under18U.S.C.j1962(d).
         CountV 111     V iolations ofthe CivilRem edies for Crim inalPractices A ct.

         CountIX        Fraud.

         CountX         CivilConspiracy.
Case 1:18-cv-20818-DPG Document 636 Entered on FLSD Docket 11/05/2018 Page 4 of 37



          CotmtXI        Aiding and Abetting Breach ofFiduciary Duty.

          CotmtX11       Aiding and Abetting Fraud.

          CotmtXlII      PDVSA PurchasesofLightCrude Produds- Breach ofContract.

          CountXIV       PDVSA SalesofHydrocarbon Products- Breach ofContract.

          CountXV        UnjustEnrichment.
          CountXVI Violationoftv ComputerFraudandAbuseAct,18U.S.C.j1030.
          CountXrVll Violation oftheStored CommunicationsAct,18U.S.C.j2701.
          CountXVIII Violation of the W ire and Electronic Communications Interception and
                         Interception of Oral Communications Act (Federal W iretap Act), 18
                         U.S.C.j2510.
          CotmtXIX       Violation oftheFloridaUnifonn TradeSecretsAct,CH.688.

   Id.at27-58. In itsPrayerforRelietltheTnlstseeksvariousformsofdamages,interest,costs,
   fees,andinjtmctiverelief.1d.at58-59.
          Atthetim eitcomm encedthe action,the Trustalso filed PlaintiffsEx ParteM otion fora

   Temporary Re'
               straining Order (G(TRO'') and Preliminary Injtmction and Delayed Service
   (hereafter,ççlnjtmctionM otion'')ED.E.5j.OnM arch5,2018,theCoul'
                                                                  tenteredaTRO requiring
   the preservation of rectjids and docum ents and directing Defendants to fle responses to the

   Injunction M otion by asetdeadline (D.E.9). On M arch 26,2018,certain Defendantsfiled a
   responseto the Injunction Motion,in whichthey arguedthat,tllalsathreshold matter,Plaintiff
   lacksstanding to.assertthepleaded claim sboth asa matterofVenezuelan and New York lam ''

   SeeDefendants'JointResponsein OppositiontoPlaintiY sMotiopforaPreliminaryInjunction
   (hereafter,çGlnjunction Response'')ED.E.161at1).According toDefendants,i'the Courtlacks
   jurisdiction and,beforepermitting orconsidering furtheraction orargumentinthiscase,should
   tirstdeterm ine w hetherthe Plaintiff can m eetits burden to establish standing atthe Prelim inary
Case 1:18-cv-20818-DPG Document 636 Entered on FLSD Docket 11/05/2018 Page 5 of 37




   Injunction phase.'' Id at 2.3 W hile arguing thatthe standing issue raised by Defendants is
                           .




   pnldentialratherthanjurisdictional,Plaintiffagreed totheissue being addressed preliminmily.
   See Transcriptof Status Conference H eld Before The Honorable Danin P.Gayles on April4,

   2018 (D.E.234at8,10-11q.
          On April16,2018,the tmdersigned entered a Scheduling Orderprescribing a procedure

   and schedule for the parties to conduct discovery on the issue of Plaintiff's standing. See

   Scheduling Order(D.E.253j. Thereafter,theundersigned issued a seriesofDiscovery Orders
   ED.E.278,355,370,390,396,404,442,475,5071and modified the Scheduling Ordertwice
   (D.E.356,4981.
          On Jtme 14,2018,Defendantsfiled aM otion,by Orderto Show Cause,forSanctionsand

   OtherReliefagainstPlaintiff(hereafter,çisanctionsMotion'')(D.E.4301. Therein,Defendants
   contend thatPlaintifffailed to f'ully comply with the discovery contemplated by the Scheduling

   Orders. Id. Defendants seek as sanctions: 1)the dismissalof Plaintiffs claims;2) in'the
                       J
   altem ative,an orderprecluding Plaintifffrom claimingthatPDV SA properly created the Tnzstor

   properly assigned claim s to the Trust,and/or from offering or relying on any evidence from

   PDVSA in attempting to proveitsstanding;and 3)an award ofattorneys'feesand costs. J.és
   Aftera hearing,the undersigned directed Plaintiffto çtsupplementthe record explaining how it

   proposes to authenticate the TrustAgreem ent,upon which Plaintiffsstanding ispredicated,at

   theanticipatedhearingonstanding.''SeeOrder(D.E.482at1q.OnJuly 13,2018,Plaintifffiled
   itsM emorandum RespondingtotheCouk'sInquiry asto W hatEvidencePlaintiffW illOfferto
   Authenticate the PDVSA U.S.Litigation TrustAgreement(hereafter,iiplaintiflXsEvidentiary
   Proffer'')ED.E.494j.OnJuly 18,2018DefendantsfiledtheirResponsetoPlaintiffsEtidentiary

   3 Defenàantsattached to theirlnjunction Responke acopy oftheTrustAgreementthatthey claimedto
   haveobtained ontheirown(D.E.l6lat5-6;D.E.161-1j.
Case 1:18-cv-20818-DPG Document 636 Entered on FLSD Docket 11/05/2018 Page 6 of 37




   ProfferED.E.502j. Afterreceivingtheparties'submissions,thetmdersigned decidedto defer
   rulingontheSanctionsM otionpendingtheStandingHeadng.SeeOrderED.E.508at3j.
                  TH E PA RTIES'AR G U M EN TS R E :PLA INTIFF'S STA ND IN G

                  Defendants'Arguments
          First.TheTrustAgreem entupon which Plaintiffreliesto establish itsArticleI1Istanding

   to pursue the foregoing claim s against Defendants is inadmissible because none of the

   signatories to the instrument appqared during discovery to: authenticate their signatures;

   establishtheirauthoritytosignit,ordemonstratetjjattheyunderstoodit.
                                   .




          Second.Even ifthe TrustAgreementwefe adm issible,the instnzm entisvoid uhderN ew

   York law,which expressly governs it,because'
                                              .itviolates N ew York's ban on chnmperty;it

   lacks a notarized certificate of acknowledgment by the individual who signed on behalf of

   PDVSA ;and itpurports to assignjan indefinite tnlstcorpus,nam ely,PDVSA 'S claim s against

   D efendants.

          Third.Even ifthe TrustAgreem entwere valid underN ew York law,the caseshould be

   dismissed on non-justiciable politicalquestion grotmds. Two resolutions from Venezuela's
   NationalAssembly state that:(1)ttle Trustisçttmconstitutionali''and (2) one 6f the Trust's
   signatories ççusurped''hisoffice. According to Defendants,a finding thatPlaintiffhasstanding

   pursuantto the TrustAgreementwould contravene the U .S.State Departm ent'ssupportforthe

   Venezuelan NationalAssembly and underm ineU.S.foreign policy.

          Fourth.Even iftheCourtfindsthestandingissuetobejpsticiable,theTrtzstAgreementis
   void under V enezuelan law because: the signatories lacked legal authority; and the Trust

   A greem ent is a ç'national interest contract''that lacks the required approvalby the V enezuelan

   N ationalA ssem bly.
Case 1:18-cv-20818-DPG Document 636 Entered on FLSD Docket 11/05/2018 Page 7 of 37




             Fifth. Contrary to Plaintiffs contention,the act of state doctrine does not apply to

   PDVSA 'S actof assigning its claim s against Defendants because:the actwas notperformed
                                                                       f
   solely within Venezuela,sborders;and PDV SA authorized the bringing of suitin the United

   States.

                   PlaintW 'sArguments
             First.ThestandingissueraisedbyDefendantsisjrudential,notjurisdictional;anditcmz
   beclzred atany time dtlring the cotlrseoflitigation on themerits.
         '
             Second. Defendants lack standing to challenge the validity of the Trust Agreement
             '
             ;

   becausethey afenotpartiesto it.

             Third. Even ifDefendantshad standing to challenge thevalidity ofthe TrustAgreement

   underVenezuelan law,thecreation ofthe TnzstfallsWithin the actofstate doctrine and?in any

   event,theTrustAgreem entisvalid tmderVenezuelan law .

             Fourth. The signétures on the Trust Agreement have been properly authenticated in

   m ultiple w ays.

             Fifth. The TrustAgreementis notvoid as chnmpertousorm aintenance and Defendants

   have no standing to raise such claim s.

             Siyth. TheTrustAgreementdoesnotviolateUnited Statesforeign policy.

             Seventh. TheTrustA greem entcomplieswith therequirem entsofN ew York law.

             Theundersigned addressestheparties'respective argumentsbelow.

                                             D ISC USSIO N

                    WhethertheissueofplaintW 'sstanding isjurisdictional.
             ArticleIIIoftheUnited StatesConstitutionçtrestrictsthejudsdictionofthefederalcourts
   tolitiganiswhohavestandingto sue.''Nicklaw v.Citimortgage.Inc.,839 F.3d 998,1001(11th
Case 1:18-cv-20818-DPG Document 636 Entered on FLSD Docket 11/05/2018 Page 8 of 37




   Cir.2016) (citingLuian v.Defs.of W ildlife,504 U.S.555,560 (1992:. SThe irreducible
   constimtionalminimmn of standing comprises three elements:injul.
                                                                  y in fact,causation,and
   redressability.''Id.ççA plaintiffhasinjuryinfactifhesufferedan invasionofalegallyprotected
   interestthatis concrete,particularized,and actualor imm inent.'' Id.at 1002. In this case,the

   Tnzsthasnotsustainedany injury itself,butreliesontheassignmentofPDVSA'Sclaimstoitby
   operation ofthe TrustA greem ent.A ccording to the U nited States Suprem e Court: EçLaw suits by

   assignees, including assignees for collection only, are Ccases and controversies of the sort

   traditionally nmenableto,and resolved by,thejudicialprocess.''' SprintComm'n CosL.P.v.
   APCC Servs..Inc.,554 U.S.269,285 (2008)(quoting VennontAcency Nat.Res.v.United
   Statesex relStevens,529 U.S.765,777-78 (2000:. In VennontAgency,the Supreme Court
   stated thatCçthe assignee ofa claim has standinj to asserttheinjury in fact suffered by the
   assignor.''VermontAcencv,529 U.S.at773.

          ln Sprint, the Suprem e Courtdescribed the contolzrs of the assignm ents at issue as

   follows:

          The present litigation involves a group of aggregators w ho have taken claim
          assignm ents from approxim ately 1,400 payphone operators. Each payphone
          operatorsigned anAssignmentandPowerofAttorneyAgreement(Agreement)in
          which thepayphoneoperatortGassigns,transfersand setsoverto (theaggregatorj
          forpurposesofcollectiona11rights,titleandinterestofthegpayphoneoperatorqin
          the(payphoneoperator's)claims,demandsorcausesofaction forçDial-Around
          Compensation'...due the gpayphone operator)forperiods since October 1,
          1997.'' App.to Pet.forCert.114. TheAgreem entalso ççappoints''the aggregator
          as the payphone operator's Cttrue and law f'ul attorney-in-fact.'' Ibid. The
          Agreementprovidesthattheaggregatorwilllitigate$$inthegpayphoneoperator's)
          interest.'' 1d.,at 115. And the A greem entf'urtherstipulatesthatthe assignm entof
          the claim s Glm ay not be revoked without the m itten consent of the
          gaggregatorq.'' Ibid. The aggregator and payphone operator then separately
          agreed thatthe aggregator w ould rem ital1proceeds to the payphone operator and
          thatthepayphoneoperatorwouldpaytheaggregatorforitsservicùs(typicallyvia
          aquarterly charge).
   Sprint,554 U .S.at272.
Case 1:18-cv-20818-DPG Document 636 Entered on FLSD Docket 11/05/2018 Page 9 of 37




          The Supreme Courtonly considered the issue ofpnzdentialstanding after snding that

   these claims'assigneeshad Article I1Istanding. See Sprint,554 U .S.at289. Asdefined by the

   Supreme Court,Gûprudentialstanding doctrineembodiesjud.icially self-imposed limits on the
   exerciseoffederaljurisdiction.'' 1d.(quotingElk GroveUnified SchoolDist.v.Newdow,542
   U.S. 1,     (2004:. The Supreme Courtfound that the pnldential standing issue was not
   applicable to theassignees,becausethey were ççsuing based on injuriesoriginally suffered by
   third parties''but had been assigned çGall rights, title and interest in claim s based on those

   injtlries.''Id.at290.Thus,theassigneeswereGGassertingfirst-party,notthird-partylegalrights.''
   Id.

          Circuitcourtsthathave analyzed the issue ofan assignee'sstanding have done so in the

   jurisdictionalcontextofArticle111. Seee.c.,US Fax Law CenterpInc.v.il-lire.Inc.,476 F.3d
   1112,1120 (10th Cir.2007)(given thattheassignmentofTelephoneConsumerProtection Act
   (GTCPA'')claimswasinvalidbecausesuch claimsiGarein thenatureofpersonal-injury,privacy
   claimsy''assigneelacked constitm ionalstanding);Doughertyv.CarlisleTransp.Prods..Inc.,610
   F.App'x 91,93-94(3d Cir.2015)(given thattheassignmentofaclaim waschnmpertoustmder
   Pennsylvania law,assignee was notpennitted to litigate it,notwithstanding the Sprintdecision

   findingthatanassigneeofalegalclaim formoneyownedhadArticleI11standing).
          In the Southern DistrictofFlorida,theissue ofan assignee'sstanding hasbeen sim ilarly

   treated asa thresholdjurisdictionalinquiry. SeeM AO-M SO Recovery ll,LLC v.Boehrincer
   lnaelheim Pharm.Inc.,281F.Supp.3d 1309,1314-15 (S.D.Fla.2017)(dismissing complaint
   after finding that factual allegations did not supportpurported assignees' claim that they had
Case 1:18-cv-20818-DPG Document 636 Entered on FLSD Docket 11/05/2018 Page 10 of 37




   ArticleIIIstanding);4
          In arguing thatArticle III standing analysis should be bypassed in favor ofprudential

   standing analysisozlly,Plaintiffimproperly invitesthe Courtto follow adifferentpath than that

   followed by the Supreme Court,the Tenth and Third Circuits,and the Southern District of

   Florida. M oreover,given thatprudentialstanding analysisinvolves a f'urtherlimitation on the

   exercise of federaljurisdiction,Sprint,554 U.S.at 289,prudential standing considerations
   necessarily followsafinding ofconstitutionalstanding.

          Plaintiffarguesthat,because ithaspled a valid assignm ent,Defendants'challengetothe

   validity of the assignmentdoesnotraise an issue of subject matterjurisdiction but one of
   prudentialstandingthatdoesnotaffectjlzrisdiction.PlaintiffmisapprehendsDefendantg'jubject
   matterjurisdiction challengeasafacialone,butitisactually afactualone,which challengesthe
   Court's livery powerto hearthe case.'' Lawrencev.Dunbar,919 F.2d 1525,1529 (11th Cir.
    1990). ln such challenges,Etno presumptivetnzthfulnessattachesto plaintiffsallegations,ând
   the existence ofdisputed materialfactswillnotprecludethetrialcourtfrom evaluating foritself
                                                                          l


   themeritsofjurisdictionalclaims.''1d.
           Based on the foregoing analysis,the tmdersigned concludes thatPlaintiffs standing as

   an assignee ofPDVSA 'S claims isa threshold issue thatmustbe addressed asa Fed.R.Civ.P.

    12(b)(1)factualchallengetosubjectmatterjurisdiction.Lawrence,919F.2d at1529.Thus,the
   undersigned rejects Plaintiffs argumentthatthe challenge be addressed solely as one to its
   prudentialstanding thatshoùld abide a m otion to dismissforfailure to state a claim pursuantto

   Fed.R.Civ.P.12(b)(6).Theundersignednextconsiderstheg'
                                                       rotmdsadvancedbyDefendantsin
   supportoftheircontention thatPlaintiff lacksconstitutional'standing.

   4 On appeal, thepartiessettled thecaseandjoi
                                              ntlymovedforvacaturofthedistrictcourt'sorder,which
   wasgrantedafterremand.SeeMAO-V SO RecoveryI1.LLC v.Boehringer11)gelheim Phann.lnc.,N o.
                                                                              .

    18-10739-FF,2018W L 4183397(1lthCir.July 9,2018);Order,CaseNo.17-cv-21996-1+ ED.E.1131.

                                                10
Case 1:18-cv-20818-DPG Document 636 Entered on FLSD Docket 11/05/2018 Page 11 of 37




             2.     Wltether.
                            lVJfa/#./'hasfailed to cfzrry itsburden ofproving theadmissibilit.yof
                   //Ie TrustA greem ent upon wltich itrelies to establish its A rticle III standing as
                   assignee of PDVSA and to supèortitsclaim tkattltepurported assignmentis
                   valid.

                   &        TheTrustAereement.
             TheTnlstAgreem ent,which isdated July 27,2017,recites:

             (1)   That PDVSA is the owner of Clcontributed.Claims'' against so-called
    Gûconspirators,''whosepup orted Gçmisconducthascaused and continuesto causevastdnm agesto

   PDVSA ând thepeopleofVenezuela.''SeeTrustAgreem ent,P1.'sEx 1,at1.5

             (2)   ThatPDVSA has authorized Sçthe engagement of United States law firm s and
   investigators to further investigate, commence one or more civil actions (the GAssigned

   Actions'),andprosecutetheAssignedActionstoconclusion.''1d.
                   Tha!PDVSA andBoiesSchillerFlexnerLLP (theSGUS Law Firm Appointer'')
   sGareappointingtheLitigation Tnlsteestohold andptlrsuetheAssigned Actions.'' J.Z Seealso
   AmendmentNumberOne to TrustAgreement,dated April10,2018 (hereafter,GtAmendment
   one,,),pj.,ssx2.6
             The fol,lowing tll
                              ree Litigation Trustees were appointed: Alexis Arellano (ç1M r.
   ATellano''l(the ECPDVSA Appointee'');and VincentAndrews($$M r.Arldrews'')and Edward P.
    Swyer(t:M r.Swyer'')(togethçr,the$çUS Law Firm Appointees).SeeTrustAgreement,Pl.'sEx.
    1 at8.

             M r.Arellano purportedly signed the TrustAgreement. J.
                                                                  1J.,at15-16.M r.M drewsand


   5 Atthe Stqnding Hearing, theundrrsigned reservedruling ontheadmissibility oftheTrustAgreement.
   See TranscriptofContinued Standing Hearing held on August3,2018 (hereafter,(:8/3/18 Transcripf')
   (D.E.562at79-801.                                                                      .
   6 Am endment One elim inated from the TrustAgreementthe second U S Law Firm Appointer, M eister
   Seelin & Fein LLP;and replaced the TrustAgreement's definitipn ofTTDVSA Appointef''from Gçrf'he
   M inisterofthe People's Petroleum Powbr''to Gs-
                                                 fhe PresidentofPDV SA.'' See TrustAgreement,Pl.'s
   Ex.lat1,8;Amendm entOneP1.'sEx.2 at1,2.
Case 1:18-cv-20818-DPG Document 636 Entered on FLSD Docket 11/05/2018 Page 12 of 37




    M r.Swyer signed the TrustA greement and acknowledged their respective signatures before

    notàries.J-IZ.Seealso Pl.'sEx.1A.M r.Andrewsand M r.Swyeralso signed Am endmentOne
                                       '

    and acknowledged theirrespectivesignattlresbeforenotaries. See A m endm entOne,P1.ysEx.2.7

          Two Venezuelan offcials also purportedly signed the Trust Agreem ent. See Trust

    Agreement,Pl.'sEx.1 at 15-16. One such signatory isthe originalPDVSA Appointer,Nelson

   M artinez,asM inisterofthePeoplesPetroleum Power,Bolivadan RepublicofVenezuela(G$M.
                                                                                     r.
    M artinez').J-;s Asnoted above,however,AmendmentOnechanged the definition ofPDVSA
    Appointerfrom GThe M inisterofthe People'sPetroleum Power,''nam ely,M .
                                                                          r.M artinez,to Glr
                                                                                           l-he

   PresidentofPDVSA.'' The gentleman holdingthattitle isM anuelQuevedo (:CM r.Quevedo').
    SeeMotiontoDismiss(D.E.517at14j.
          TheSecond Venezuelan oftk ialwho purportedly signed theTnlstAgreem entisReinaldo

   M uhoz Pedroza,as Glproctlrador Generalde la Republica,''Bolivarian Republic of Venezuela

    (C:Mr.Pedroza'') who,asçtGeneralAttorney''purportedlyççduly authorized''theTrustAgreement
   tmderVenezuelan law. See TrustAgreem ent,Pl.s'sEx.1 at8,13, 15-16. Shortly before the

    Standinj Hearing,Plaintiffsubmitted an acknowledgmentofsignamreand apostille dated July
    12,20l8, for M r.Pedroza's signattlre on the Trust Agreement. See P1.'s Ex. 1B. At the

    Standing Hearing, the undersigned reserved ruling on the adm issibility of M.r. Pedroza's

    acknowledgment.See8/3/18TranscriptED.E.562at81).Theundersigpedfindsthat,givenM r.
   Pedroza's failtlre to submitfordeposition,asdiscussed below,itwould be unfairto adm itthis

   last m inute,untested acknow ledgem ent of his signature on the TrustA greem ent. A ccordingly,

   Plaintiff's ExhibitIB isexcluded.




   1 Defendants do not challenge M r. Andrews' and M r.Swyer's acknowledgments of their respective
   signamres,asshown onP1.'sExs.IA and2A.See8/3/18Tranjcript(D.E.562at80q.

                                                 12
Case 1:18-cv-20818-DPG Document 636 Entered on FLSD Docket 11/05/2018 Page 13 of 37




                      =
                      B          Standint discovea .

              During the course of standing discovery, conducted ptlrsuant to the undersigned's

      Scheduling OrdersED.E.253,356,498)and Discovery Orders ED.E.278,355,370,390,396,
      404,442,475,507j,Defendants attempted butdid notsucceed in deposing the Venezuelan
      offcials who purportedly signed and/or authorized the TrustAgreem ent,nnm ely:M r.Arellano

      (the PDVSA appointed trustee);M r.M artinez (the originalPDVSA appointerofthe PDVSA
      tnzstee); and M r. Pedroza, the çGGeneral Attorney''who purportedly authorized the Tnzst
      Agreement. During standing discovery,Defendantsalso soughtthedeposition ofMr.Quevedo,
      thereplacem entPDVSA appointerofthePDVSA trusteepursuantto Am endm entOne.
             '
              On April25,2018,theundersigned prescribed adeadline ofApril27,2018 fortheparties
  j                                                                         '
      to m eetand confer regarding the availabiliiy ofM r.Pedroza,M r.M artinez,M r.Arellino and

      M r.Quevedo fordeposition by Defendants. See FirstDiscovery Order ED.E.278 at3q. The
      tmdersigned prescribed the snme deadline regarding thè availability of PDVSA 'S corporate

      representative fordeposition by D efendants. Id.

              AsofM ay 1,2018,Plaintiffhad agreed toproducefordeposition M r.Pedroza and aRule
                      .                                           t
      30(b)(6)representativeofPDVSA.SeeSecondDiscovery Order(D.E.355at2).
              On M ay 9,2018,theundersignebruled thatDefendantscould deposeDr.Hilda Cabeza

      (1$Dr.Cabeza'')asPDVSA'SRule30(b)(6)representativeandMr.Pedroza.SeeThirdDiscovery
      Order(D.E.370at3).NotingthatDefendantshadindicatedtheirdesireto deposeM r.Arellano,
      the undersigned prescribed a deadline of M ay 22, 2018 for Plaintiff to infonn Defendants

      whether itcould produce M r.Arellano,or his replacem ent,if any,as the PDVSA appointed
      litigation trustee. Id.8


      8 The Trusthad claim ed thatM r. Arellanocouldnotbelocated.SeeM otiontoDismiss(D.
                                                                                      E.5l7 pt
                                                                                             .l4q;
      seealsoTranscriptofM ay8,2018TelephonicHearing ED.E.373at291:

                                                       13
Case 1:18-cv-20818-DPG Document 636 Entered on FLSD Docket 11/05/2018 Page 14 of 37



           Plaintiffneverproduced M r.Arellano orhisreplacem entfordeposition.g w ith regard to

    M r.M artinez,who Defendantsalso expressed they wantedto depose,theundersigned prescribed

    a deadline ofM ay 9,2018 forDefendantsto notify Plaintiffifthey wished to substitgteanother
    deponentin his place. Id.10 Should Defendants stillseek M r.M artinez's deposition,Plaintiff

   haduntilMay 22,2018tointbrm Defendantswhetherhecouldbeproduced.J#..Plaintiffnever
   produced M r. M artinez fordeposition.11

           On M ay 23, 2018, the undersigned noted that M r. Pedroza's deposition had been

   scheduled forM ay 30,2018 in New York. SeeFourth Discovery Order LD.E.390 at3j. The
   undersigneè also prescribed abeadlineofMay 25,2018,forthepartiesto file ajointnotice
                                                                 .




   disclosing the depoùent's identity,date and location for the deposition of PDVSA 'S Rule

   30(b)(6)representative.Id.OnJune7,2018,theHonorableAndreaM .Simonton,UrlitedStates
          THE COURT: A11right. So,you are telling me thatyou cannot locate M r.Arellano,
          thatyou have m ade due diligence efforts. You arerepresenting as an officerofthecourt
          thatyou have exhaustedyourabilitiesto locateM r.Arellano and are notableto determ ine
          hiswhereaboutsatthistim e. Isthatcorrect?
          M R.D.BOIES: Thatis correctaYourHonor. M oreoverIhave told counselthatifwe
          were able to locate him we would imm ediately tellthem thatwe have located him,but1
          representtotheCourtthatwehaveused every gjmeansthat1know ofthatwecoulduse
          totl'yto locatehim. Andwehavebeenunabletodosoandtheyaregoingtotakethe
          ProcuradorGeneral'sdeposition and they can ask him,and 1belleve he willcontlinn),
         thathetried aswellto find thisperson inV enezuela.
   9 Atthe Standing H earing, Plaintiff included in its witness list an unnamed STDV SA Representative''
   who would testify SEgiqfavailable.'' See Plaintiff'sW itness List(D.E.543-1 atQ . Defendantsfiled a
   M otion to Strike the Unnamed ETDVSA Representative'' (D.E. 5452. The undersigned granted
   Defendants'M otiontoStrike (D.E.5641.Plaintiffalso proffered aççNoticeofAppointmentofSuccessor
   Trustee''asExhibit63,which itmightoffer. SeePlaintif;sExhibitList(D.E.544-1at9j. Plaintiff's
   Exhibit63 consists ofvaiious documents dated July 27-30,2018,whereby M r.Quevedo appointsan
   individualnamed MarcosAlejandroRojas(1tMr.Rojas'')asthePDVSA appointed litigationtrusteein
   place ofM r.Arellano rD.E.583-48!. The undersigned excluded Plaintiff's Exhibit63. See 8/3/18
   TranscriptED.E.562at101q.Defendanthasobjectedtotheundersigned'srulingsregardingMr.Rojas
   andP1.'sEx63 (D.E.6001.
   10 M r. M artinez had reportedly been an-ested and imprisoned in Venezuela on chargesofcornlption and
   executing contracts without proper authorization. See M otion to Dismiss (D.E. 5l7 at 14j (citing
   November30,2017newsreports).
   11 Plaintiffattem pted to introduce atthe Standing Hearing M r. M artinez'spurported acknowledgm entof
   his signature on the TrustAgreem ent,which Defendants opposed. See D efendants'M otion to Exclude
   Plaintiff'sExlzibit64 ED.E.551j.TheundersignedgrantedDefendants'M otion ED.E.5651. Plaintiffhas
   objectedtotheundersigned'sruling (D.E.601j.

                                                    14
Case 1:18-cv-20818-DPG Document 636 Entered on FLSD Docket 11/05/2018 Page 15 of 37



    M agistrate Judge,presided over an emergency telephonic hearing due to the undersigned's

    absence from the Southern DistrictofFlorida. See Order (D'
                                                             .E.422 at1j. Atthetelephorlic
                                                                                '
                                                       .


   hearing, Plaintiff advised thàt the deposition of Dr. Cabeza as PDVSX'S coporate
   representative, which had been scheduled for Friday, June 8, 2018 in M adrid, Spain ttwas

    cancelled because the PresidentofVenezuela precluded Dr.Cabeza from leaving Venezuela for

   the depositiom'' 1d. Sim ilarly,M r.Pedroza's deposition,which had been scheduled to take

   placeinkew Yor'
                 k on May 30, 2018, wascancelledbecauseççthePrej
                                                               'identofVenezuelahad
   restricted travel of government officials outside the couiltry.'' See Emails f'
                                                                          .      rom Plaintiffs

   counsel,GeorgeCapinello,datedM ay27,2018(D.E.430-1at7-81.
          On July 19, 2018, the undersigned denied Plaintiffs request lEto.conduct Rule 31

   depositions by written questions of its own witnesses who haldlnot appeared for Rule 30
   depositionsbyoralexamination.''SeeEighthDiscovery Order(D.E.507at1-2q.
          Defendants were able to takethe deposition ofPlaintiffs counsel,David Boies(GtM1'.
   Boies'). Sye Excerpt of Transcript of Cov dentialVideotape Deposition of David Boies
   (hereafter,GlBoiesDepo.'') (D.E.436-1 (sealedl). M r.Boiestestified thatMr.Pedroza,who
   knows M r.Arellano,was the individualwho secured M r.Arellano's signature on the Trust

   Agreem ent. 1d.at 17. M r.Boies also testified.that,to verify M r.M artinez's signature on the

   TrustAgreementand thesealthatappearsnextto the signature,hewould begin llisinquiry with

   M r.Pedroza. J#=.at33. Asnoted above,however,M r.Pedroza'sscheduled deposition during
   the standing discovery period w as cancelled as a result of an order issued by the President of

   V enezuela.




                                                 15
Case 1:18-cv-20818-DPG Document 636 Entered on FLSD Docket 11/05/2018 Page 16 of 37




                   L      Plaintifrsproffered handwritinzexpert.
            Plaintiffattempted to remedy the failure to authenticate the signatures ofM r.Arellano,

   M.
    r.M artinez and M r.Pedroza during the standing discovery period by proffering thetestim ony

   ofahandwritingexpert,RuthBrayer(1çM s.Brayer'),whotestified attheStandingHearing. See
   TranscriptofStapding Hearing held on August2,2018 (hereafter,4$8/2/18 Transcri.
                                                                                 pf')(D.E.
   561at126-200).
            Irlitially, Defendants challenged M s. Brayer's qualitk ations as a handm iting expert
                          ./


   based on her being a graphologist and her lack of m embership in the Am erican Board of

   Forensic Document Eynminers (GW BFDE''). After hearing the argument of cotmsel, the
   undersigned decided Gito allow M s.Brayerto testify as a handm iting expert.'' Ld.aat 149.
   H ow ever, the undersigned reserved lson what w eight I w ill give to that testim ony and the

   potentialthatlmay eventually find eitherthatshe isnotqualified orthatherm ethodology isnot

   --   doesnotm eettheDaubertrequirements.''Id.at150.

            M s.Brayertestified thatshe had been &tltired to cömpare question signam res to known

   signam res by the sam e people and to com e up w ith som e- w ith an expertopinion whetherthey

   are written by the sam eperson ornot.''Id.at151. M s.Brayerrelied on signaturesappearing on

   a Venezuelan governm entonline publication known as ççthe Gaceta Oficial''provided to herby
                                        I                   .

   Plaintiffs counselas the purported originals ofM r.Pedroza's and M r.M m inez's signatures.

   M s. Brayer admitted that she had no knowledge regarding what is the Gaceta Oficial.

   Nevertheless, she concluded that M r. Pedroza's and M r. M artinez's respective signatures

   appearing on the Tnlst A greem ent w ere executed by the sam e individuals whose signatures




                                                  16
Case 1:18-cv-20818-DPG Document 636 Entered on FLSD Docket 11/05/2018 Page 17 of 37



    appearin the Gaceta Oscialonline exem plarsshe utilized aspurported originals. 12 W ith regard

    to M r. Azellano, M s. Brayer considered as exemplars business docum ents from Ecuador

    pum ortedly signed by him . However,in one ofthe docllments,handm itten initials appearnext

    to M .
         r.Arellano'spurported signature. Ratherthan inquiring into thisfact,M s.Brayerassumed

    thatM z.Arellano hadtwo signatur'
                                    e styles, onewith and onewithoutthehandwritten initials.

           The undersigned finds that,even asslzming thatshe isqualified as a handwriting expert,

    M s. Brayer's proffered expert opinions regarding 11.
                                                        1-. Pedroza's, M r. M artinez's and M r.

   Arellano's respective signatures do no'
                                         t m eet the Daubert standards. Her testimony at the

    Standing Hearing was contrived,equivocal,evasive and,frnnkly,non-scientisc. M oreoker,her

    methodology is highly suspect. She used as purported originals for M r.Pedroza's and M r.

   M artinek's signatures documents provided to her by Plaintiffs counsel from an online

   Venezuelan governmentpublication regarding which she adm itted she had no knowledge. And

    she disregarded the appearance of initials next to one of M .
                                                                1-.Arellano's purported original

    signatures on business docum ents, explaining it away as variations in signature styles.

    Therefore,thetmdersignedrejectsand excludesM s.Brayer'shandwritingopinionsbasedonthe
    unreliability ofherm ethodology underDaubert. See United Statesv.Frazier,387 F.3d 1244,

    1260 (11th Cir.2004)(citingCity ofTuscaloosa v.Harcros Chems..Inc.,158 F.3d 548,562
    (11th Cir.1998)). Seealso Mccolwey v.BaxterHealthcke Corp.,298 F.3d 1253,1257 (11th
    Cir.2002)(Thegatekeeping fnnction requiresthetrialcourttGtoconductan exactinganalysisof
   the proffezed expert's m ethodology'' to ensure it m eets the standazds of adm issibility under

   Daubert). Accordingly, the undersigned concludes that M s. Brayer did not succeed in


   12 Given M s. Brayer's com plete lack of knowledge regarding the provenance of these purported
   exemplars,Plaintiff's Exhibits 37G and 37H are excluded as the purported originalsignatures of M r.
   Pedroza and M r.M artinezthatsheutilized.
Case 1:18-cv-20818-DPG Document 636 Entered on FLSD Docket 11/05/2018 Page 18 of 37



   remedying Plaintiff s failure to authenticate the signatures of M r.Arellano,M r.M artinez and

   M r.Pedroza duringthe standing discoveryperiud.

          Jn lightofthe foregoing analysis,the undersigned concludes thatPlaintiffhas failed to

   carry its burden ofproving the adm issibility of the Trust Agreem ent upon which itrelies to

   establish its Article lll standing as assignee of PD V SA . Therefore, the Trust Agreem ent,

   PlaintiffsExhibit1, is excluded.13

                  1       Defendants' additional challenaes to Plaintifps standine due to
                          Plaintifrs failure to provide standine discoverv.

          In addition to challenging the authenticity of M r.Arellano's,M r.M artinez's and M r.

   Pedroza'srespective signatures on the TrustAgreem ent,Defendants argue thatthey have been

   precluded from exploring the following standing-related questions due to Plaintiff's failtlre to

   producetheseindividualsfordeposition during standing discovery:

          W hat were the circum stances of the signatures? W hat authorizations did the
          signatories obtain, if any, before signing the Tnzst Agreement? W hat were
          PDVSA 'S normal procedures for transferring assets of the alleged size here
          (billionsofdollars),andwhatdid itscoporateorganizationaldocumentsrequire
          for such transfers? D id the signatories or anyone authorized to act on PD V SA 'S
          behalfread the TrustAgreement? Did the signatories have an understanding of
          whatSçclaip s''were ostensibly transferred pursuantto the TrustAgreement,and
          which werenottransferred?Given thatPDVSA subsidiariestypically entered the
          contracts with oi1companies,did PDV SA take any stepsto transferclaim sfrom
          thosesubsidiariestotheparentcop oration (sothatitcould,in turn,transferthem
          totheTnlst)?
   SeeDefendants'ResponsetoPlaintiffsEvidentiary Proffer(D.E.502 at6-72.Thesequestions,
   which Plaintiff has failed to answer in the course ofstanding discovery,go to the validity of

   PDVSA 'Sassignm entoftheclaimsthattheTrustassertsin thisaction againstDefendants.Thus,

   in addition to the undersigned's determination that Plaintiff has failed to can'
                                                                                  y its burden of

   proving the adm issibility ofthe TrustA greem ent,the undersigned f'urther finds thatPlaintiffhas

   13 A sahousekeeping m atter, theundersigned hasreviewed Plaintiff'sExhibit40 and findsitirrelevantto
   the issue ofPlaintiffsstanding;therefore,itisexcluded.


                                                   18
Case 1:18-cv-20818-DPG Document 636 Entered on FLSD Docket 11/05/2018 Page 19 of 37




    failed to supportits claim thatitholdsa valid assignm entfrom PDVSA by notcomplying with

    standing discovery.

           J.     Whetlter Defendants lack standing to challenge the validity of PD Fxîa
                                                                                       fd'J'
                  purportedassignmentofitsclaimstotlteTrust.
           Plaintiff contends thatDefendants lack standing to challenge the validity of the Trust

    Agreem entbecause they are notparties to it. Tlzisargtlm entdoesnotrequire much discussion

    given the consideration of sim ilar challenges as those presented here by Defendants by the

    United StatesSupreme Court,the Tenth and Third Circuits,and the Southern DistrictofFlorida,

    as discussed above. See Sprint, 554 U .S.at 285; US Fax Law Center,476 F.3d at 1120;

    Dougherty,610 F.
                   'App'x at93-94;M AO-M SO Recovery,281F.Supp.3d at1314-15.

           lndeed,a case upon which Plaintiffrelies forthis argumentactually involved challenges

   to plaintiffs'standing to asserttheirclaim s,much like Defendantsare doing here with regard to

   Plaintiff.SeeRainminv.DeutscheBnnkNat.Tr.Co.,757F.3d'
                                                       79,83(2dCir.2014)(complaint
    dismissed on the grounds that Gtplaintiffs lacked standing to ptlrsue claim s based on alleged

    violationsofagreementstowhichplaintiffsrwelrenotparties').
           Plaintiff also quotes Coursen v.JP M oruan Chase & Co.,N o.8:12-cv-690-T-26EAJ,

    2013 W L 5437341 (M .D.Fla.Sept.27,2013)forthebareproposition that1Ga non-party tothe
    assignm ent lacks standing to contest it.'' Id.at *11. However,Plaintiff fails to provide the

    contextforthatstatement,namely a discussion ofstanding underFlorida 1aw to enforce a note

    and m ortgage,and the conclusion thatplaintiff in thatcase could notassertvarious consumer

   fraud claims based on her home's foreclosttre. J.d.
                                                     usat *12-17. Thus,Coursen is wholly
   inapposite.

           Plaintiffalso citesParnm ountD isaster Recovery LLC v.Am ica M ut.Ins.Co.,N o.2:16-

   CV-I4S66-ROSENBEFG/M AYNAIID,2017 W L 6948728,at*3 (S.D.Fla.Dec.6,2017)for


                                                 19
Case 1:18-cv-20818-DPG Document 636 Entered on FLSD Docket 11/05/2018 Page 20 of 37




   the proposition that a non-party to a contingency contract lacked standing to raise argum ents.

   based on alleged flaws in the contract. ln Parnmount,the courtrejected the defendant's
   arplm ent that deficiencies in the contingency contract rendered the plaintiffs assignment

   invalid. J.
             1.
              L at*4. As stated by the Parnmountcotlrt: ççunderFlorida law,a nonparty to an
   agreementhasnostandingtochallerketherightsofthepartiesintheagreement.''J.I.
                                                                             L at*3. In
   thiscase,however,Defendantsarechallenging thevalidity ofPDVSA'Sassignm entofitsclaim s

   totheTrustforpuposesofPlaintiffsjurisdictional'
                                                 standingtobringclaimsagainstthem.Thus,
   Param ountisalso inapposite.

          A ccordingly,the tm dersigned finds no m erit in PlaintiY s argum entthat Defendants lack

   standinptomaketheirjtuisdictionalchallenge.14
          Given the foregoing determinations, the undersigned concludds that Plaintiff lacks

   standing to proceed with itspurportedly assigned claims againstDefendants and thatthisaction

   is subjectto dismissalfor lack of subjectmatterjurisdiction. In an abundance ofcaution,
   however,thetmdersigned addressestheparties'additionalarguments.

          #.      WhetherPlaintifflacksktanding becausetlte TrustAgreementthatpurportsto
                  assign PD Fsf,zl's c/tlfzlzN to the Trust is void under N ew York law, which
                  expressly governs /'it.
                                    j



          D efendants advance tlu'
                                 ee separate grounds in sdpportof their argum ent that the Trust

   AgreementisvoidunderitsgoverningNew York law,hencethe assignm entofPDVSA 'Sclaim s

   issimilarlyvoid: (1)theTrustAgreementviolatesNew Yoyk'sban onchamperty;(2)theTr
                                                                                 f
                                                                                   ust           .
                                                                             .


   Agreemeùtlackscertiticatesofacknowledgement,asrequired by New York law;and ())the
   TnzstAgreem entfailsto sufficiently identify the claim spurportedly assigned by PDVSA . The

   undersigned addresseseach ofthese argum ents in ttum.


   14 The undersigned GndsthatPlaintiff'snum erousothercited cases in lengthy footnotesin supportofits
   challengeto Defendants'jtanding are sim ilarly inapposite.

                                                  20
Case 1:18-cv-20818-DPG Document 636 Entered on FLSD Docket 11/05/2018 Page 21 of 37




                 =
                 A       C ham pertv.

          Defendants argtze thatPDVSA'S assignment of its claims to the Trustis void because

   such assignmentviolatesNew York'sban on champeo .N ew York 1aw providesthat
          no corporation or association,directly or indirectly,itself or by or through its
          oftk ers,agentsoremployees,shallsolicit,buy ortake an assignmentof,orbein
          any m nnner interested in buying ortaking an assignm ent of a bond,promissory
          note,.bill of exchange, book debt, or other thing in action,or mly claim or
          dem and,with the intentand forthe purpose ofbringing an action orproceeding
          thereon...

   N.Y Jud.Law j48941).AccordingtotheCourtofAppealsofNew York,Gsthestatuteprohibits
   the purchase of notes, securities,or other instruments or claim s with the intent and for the

   prim ary pup ose ofbringing a lawsuit.'' Justirlian CapitalSPC v.W estt,B AG,65 N.E.3d 1253,

    1254 (N.Y.2016). InJustinian,acompany assigned itsclaimsagainstabanktoathirdpartyto
   comm ence litigation to recoverthe company'sbalzk investmentlosses. Id. The third party was

   to çtrem it the recovery from such litigation to the com pany,m inus a cut'' and Sspàrtner w ith

   specific 1aw finns to conduct litigation-'' Id. at 1255. The Coud of Appeals found the

   assignmenttobechampertousandaffirmeddismissalofthecomplaint.J.Z at1259.
          Here,the terms ofthe TrustAgreem entand theresults ofstanding discovery revealthat

   the Tnzst'spurpose isdGto facilitatetheprosecution ofclaimsPDVSA hasagainstvariousentities

   and individualsandthedistribution oftheProceedsthereof.'' SeeTnlstAgreement,P1.'sEx 1,at

    1;see also M otion to Dismiss (D.E.522 (tmderseal)at20j(citing BoiesDepo ED.E.436-1
   (underseallj).Further,anEngagementLetterprescribestheprocedureforthedistribution ofthe
   Proceeds. SeeMotiontoDismiss(D.E.522 (underseal)at15)(citing EngagementLetter(D.E.
   522-2(undersea1))).
          Plaintiff argues, how ever, that D efendants lack standing to assert cham perty tm der

   Flodda law. Plaintiff also argues that PDVSA'S assignm ent of claims to the Trust does not


                                                 21
Case 1:18-cv-20818-DPG Document 636 Entered on FLSD Docket 11/05/2018 Page 22 of 37




    violateN.Y Jud.Law j489(1)because:theTrustisnotaççcorporationorassociationi''theTnzst
    doesnothave as its sole pup ose bringing litigation;the chnmperty 1aw isnotapplicable here,

    where the assignorofthe claims,namely PDVSA,isthe sotebeneficiary oftheTrust;and the
    value ofthe work expended beforethe assignmentexceedsthe $500,000 champerty safe harbor
    threshold.15 Thetm dersigned addresseseach ofthese argum ents in turn.

           Plaintiff'sFlorida law argum entlacksm eritbecause itdisregardsthe TrustAgreement's

    choice ofN ew York law. W ith regard to New York law ,Plaintifffirstarguesthatthe Trustdoes

    notfallwithin thescopeofN.Y Jud.Law j48941)becauseitisnottechnically aSlcoporation''
    oran Gtassociationy''which are thetwo entities listed in the statm e. However,Plaintiffdoesnot

   provide any authority for such a literalreading of the statute. Plaintiff further argues that,

    notwithstanding theexplicitlanguageoftheTrustAgreem ent,the Trustdoesnothaveasitssole

   pup ose bringing litigation. Plaintiff claims thatotherpuzposesofthe Trustare to pursue pre-

    suitsettlement,to cooperate with 1aw enforcementagencies,to engage investigators,and to hold

    and dispose of assets. However,these activities are allpredicated on the Trust's ptzrsuit of

    PDVSA'S claim sthrough litigation,as ithas done here. Plaintiff f'urtherargues thatN .Y Jud.

    Law j48941)doesnotapplybecausePDVSA isboththeassigriorandthesolebenesciaryofthe
    Trust. However,PDVSA'Spositio: is no differentthan thatofthe assignorin Jujtinian,where

    theCourtofAppealsofNew YorkappliedN.Y Jud.Law j48941). SeeJustinian,65N.E.3d at
    1254.Finally,Plaintiffarguesthatitiqeligibleforthesafeharborprovision inN.Y Jud.Law j
    489(2) because tlfe value of the work expended before the assignment exceeds $500,000.
                                                                                          $

   H ow ever,the safe harbor only applies if the assignee pays a purchase price for the assigned

    claim s that exceeds $500,000 or had a bona fide obligation to pay such purchase pdce

    independently ofthe outcome ofthe lawsuit. L(.at1259. Here,there isno evidence ofany
    15 N y Jud. Law j489(2)providesasafeharborforassignmentsthatexceedthatamountinval
                                                                                    ue.

                                                 22
Case 1:18-cv-20818-DPG Document 636 Entered on FLSD Docket 11/05/2018 Page 23 of 37



   paym ent by the Trust to PDV SA and no comm itm entto m ake any paym ent other than the

   distribution ofthe Proceeds from the prosecution ofPDVSA'S claim s. See TrustAgreem ent,

   P1.'sEx 1,at1. Therefore,theTnlstdoesnotqualify forN.Y Jud.Law j489(2)'ssafeharbor
   provision.

          Based on the foregoing analysis,the undersigned concludesthat,like the assignmentin

   Justinian,PDVSA'SassignmentofitsclaimstotheTrustviolatesN.Y Jud.Law j489(1).16

                  K       Certificatesofacknowledeement.
          Defendants also argue that the Trust Agreem ent lacks m andatory certificates of

   aclcnowledgem entunderNew York trustlaw,which makesthe Trustinvalid and the assignment

   ofPDVSA 'Sclaim snulland void.

          New York trust1aw provides:

          Every lifetim e trust.shallbe in writing and shallbe executed and acknow ledged
          by theperson establishing such tnlstand,unlesssuch person isthe sole tnlstee,by
          atleastone trustee thereof,in the m nnner required by the law s ofthis state forthe
          recording of a conveyance of realproperty or,in lieu thereof,executed in the
          presence oftwo w itnesses who shallaffix theirsignaturesto the trustinstntm ent.

   N.Y.Est.Powers& TrustsLaw j7-1.17(a).
          In this case,PDV SA established the Trustthrough'the actions of M r.M artinez,who

   plzrportedly signed the Tru'stA greem entas M inister ofthe People's Petroleum Pow er,Bolivarian

   RepublicofVenezuela. SeeTnzstAgreement,P1.'sEx.1at1-2,15-16. Plaintiffneverproduced

   M r.M artinez for deposition,butattem pted to introduce atthe Standing Hearing llis purported

   acknowledgmentofàis signature on the TrustAgreement,which the tmdersignéd excluded.
   Therefore,Plàintiff has not complied with N.Y.Est.Powèrs & Trusts Law j 7-1.17(a)'s
   requirem entthatthe TrustA greem ent be çtexecuted and acknow ledged''by M r.M artinez as the

   16 Plaintiffarguesthatchamperty is a fact-intensive issue thatmustbe decided by ajury. However,
   Justinian w as decided priorto trial. And Plaintiff had ample opportunity during the course of standing
   discoverytoprovidesupportforitsjositionthatPDVSA'SassignmentofclaimstotheTrustisvalid.

                                                     23
Case 1:18-cv-20818-DPG Document 636 Entered on FLSD Docket 11/05/2018 Page 24 of 37



   person'establishing the Trust. Plaintiff argues that an acknowledgement by M r.Pedroza is

   adequateto satisfyN.Y,Est.Powers& TnlstsLaw j7-1.17(a)becauseasççGeneralAttorney''he
    ttduly authorized''theTrustAgreem enttmderVenezuelan law. SeeTrustAgreem ent,Pl.s'sEx.

    1 at 8,       However, M r.M artinez is the individual through whom PDVSA purportedly

    established the Trust,notMr.Pedroza. Seeilaat1-2,8. M oreover,asdiscussed above,M r.
   Pedroza's purported acknowledgement ofhis signature on the Trust Agreement and apostille

    dated July 12,2018 have been excluded,given M r.Pedroza's failure to appearfordeposition.

   Therefore,M.
              r.Pedroza'slate submission doesnotsatisfyN.Y.Est.Powers& TrustsLaw j7-
    1. 17(a).l7

           Plaintiff first argues that N.Y. Est.Powers & Trusts Law j 7-1.17(a) should be
   disregarded.AccordingtoPlaintiftltheTrustwasformedbyVenezuelM officialsinVenezuela,
   henceVenezuelan 1aw appliesto itsformation. See PlaintiffsReply Bdefon Standing (D.E.
   533at11n.4).However,thisargumentdisregardsthefactthattwoofthetrustees,M r.Andrews
   and M r.Swyer,executed and acknowledged theTrustAgreem entinN ew York and thatthey are

   Gtparties''totheTrustA greem ent. SeeTrustAgreem ent,Pl.'sEx.1,at1,15-16;P1.'sEx.1A .

           PlaintiffnextayguesthatDefendantslack standing to challenjethevalidity oftheTrust
   or the assignment ofPDVSA 'S claim s. The undersigned already discussed and rejected this

   argum entabove.

           PlaintiffnextarguesthatN.Y.Est.Powers& TrustsLaw j 7-1.17(a)isnotapplicable
   here because it only applies to a çlperson''establishing a Gtlife tim e trust.'' See Plaintiffs Reply

   Briefon Standing ED.E.533at121.Plaintiffoffersnoauthorityforthisproposition.

    17 Plaintiffhas subm itted the acknowledged signatures ofM r. Andrews and M r.Swyer,who aretwo of
   thethreetrustees,withoutobjection by Defendànts. Therefore,Plaintiffhascomplied withN.Y.Est.
   Powers& TrustsLaw j7-1.17(a)asitpertainstotrustees.


                                                    24
Case 1:18-cv-20818-DPG Document 636 Entered on FLSD Docket 11/05/2018 Page 25 of 37




           Based on the foregoing analysis,the undersigned concludes thatthe TrustAgreem ent

    doesnotcomplywithN.Y.Est.Powers& TrustsLaw j7-1.17(a).
                  L      Identification ofclaims.
           Defendantsalso arguethatthe Tnlstisinvalid underNew York law because itscorpusis

    not suffciently defned. The Trust Agreem ent defnes the çtcontributed Claim s'' as claim s

    against so-called Eçconspiratorsy''whose purported Gsm isconduct has.caused and continues to

    cause vastdamagesto PDVSA and thepeople ofVenezuela.'' See TrustAgreement,Pl.'sEx 1,

    at1. N o furtherdetails are providéd regarding'the identity ofthe alleged çtconspirators''orthe

   nature ofPD V SA 'Spurported claim s againstthem . N ew York trustlaw requires tGa ftm d or other

   property sufsciently designated oridentifiedto enabletitleoftheproperty to passto thetrustee.''

   In reDoman,68A.D.3d 862,863 (N.Y.App.Div.2009). PlaintiffcitesSterlin:Nat.Bnnk v.
   Polyseal Packaging Cop ., 104 A.D.3d 466 (N.Y. App. Div. 2017) as çGupholding (anq
   assignmentthatdid notnamepotentialdefendantsorspecifc causesofaction.'' SeePlaintiW s
   ReplyBriefonStandingED.E.533at14).However,inSterlingwhatthecourtdidwasrejectthe
   defendant'scontention thatthe assignmentwasinvalid because itpredated the invoices sentby

   the assignor,stating::<An assignm entm ay properly relate to a f'uture rightwhich is adequately

   identified.'' Sterlinz,104 A.D.3d at467. Thus,there was no identification issue in Sterlinc.
                                              .




   Plaintiffalso citesAmusementIndus.v.Stern,No.07 Civ.11586 (LAKIIGW G),2011 W L
    6811018(S.D.N.Y.Dec.28,2011)forthepropositionthattheGlassignmentofa11rightstoclaims
   thatGarise'undercertain conditionsis effectiveto incop orate claim sthatwereunknown to the

   partiesatthetimeoftheassignment.'' SeePlaintifrsReply Briefon Standing ED.E.533 at14j.
   Nothing in Amusem entIndus.supportsthisproposition. Rather,the Amusrm entIndus.court's

   ruling was that,absentthe assignor's allegation that itretained any legalinterestin a contract



                                                  25
Case 1:18-cv-20818-DPG Document 636 Entered on FLSD Docket 11/05/2018 Page 26 of 37




    afterassigning Gsallitsrights and interests''in the contract,the assignorlacked standing to bring

    any claim forpaymentspursuantto thecontract.Amusem entIndus.,2011 W L 6811018,at*5.

           Based on the foregoing analysis,the undersigned concludes thatthe TrustAgreem ent

    failsto sufficiently identify the tlcontributed Claim s.''

           Having considered and found medtip Defendants'three argum entsregarding the Trust's

    and the Trust Agreem ent's failure to comply with various aspects of New York law, the

    undersigned concludes thatthe assignm entof PDV SA'S claims under the Trust Agreement's
                                                     .                     u

    governing 1aw isvoid and thatthis action issubjectto dismissaldue to the Tnlst'slack of
    standing.

           5.       Wltetlter tlte politlcal question doctrlne and the act of state doctrine and
                   internationalc/za//y are applicable in /Jl9 case.

           Defendants argue that the Trust's validity under Venezuelan 1aw presents a non-

   justiciable politicalquestion requiring the Courtto dismissthe case pursuantto the political
    question doctrine. Plaintiffrespondsthatthe politicalquestion doctrine addressesseparation of

    powerswithin theUnited Statesand that,in any event,the Courtisbound to follow theposition

    ofthe United Statesexecutive branch,which recognizesthe governm entofVenezuela'scurrent

    President.

           Plaintiffarguesthatthe actofstate doctrine and internationalcom ity preclude the Court

    from invalidating acts ofVenezuelan officials perfonned within Venezuela,underVenezuelan

    law,transfening Venezuelariassets. Defendantsrespond thatthe actof state doctrine doesnot
    apply to PDVSA 'S assignment of its claim s to the Tnzst because the assignment was not

    perform ed solely w ithin the borders ofV enezuela and the TnlstA p eem entis governed by N ew

    Y ork law .




                                                     26
Case 1:18-cv-20818-DPG Document 636 Entered on FLSD Docket 11/05/2018 Page 27 of 37




            Both sides' argtunents are aim ed at precluding analysis of the Trust Agreem ent's

    com pliance with Venezuelan law. Yeteach side has presented experttestimony on thatvery

    issue,which the undersigned isbound to evaluateto makethisreportcomplete. Therefore?the

    tmdersigned declines the parties' respective invitations to short-circuit the Venezuelan 1aw
                                             k                                              '


    analysis by involdng prudentialdoctrinesthat,in any event,are ofdoubtfulapplication in this

    Case.

            6.     W ltetherthe TrustAgreementisvoid orvalid under Venezuelan law.

            Defendantsargue thatthe TnlstAgreementisvoid underVenezuelan law. In supportof

    thisproposition,Defendantspresented the testim ony oftheirVenezuelan law experts,Professor

    JoseIgnacioHernandez(ç1Mr.Hernandez'')andRafaelBadellM adrid (ç$M r.BadellM adrid''),at
   the Standing Hearing. See 8/2/18 Transçript(D.E.561at22-1262. Plaintiffcotmtersthatthe
    Tnlst Agreem ent is valid under Venqzuelan 1aw and proffered the testimony of its expert,

    ProfessorRogelioPerezPerdomo($&M r.Perdomo'').See8/3/18TranscriptED.E.562at12-671.
                  &      M r.Hernandez'sexperttestimonv.
            M r.Hernandez was admitted asan expertin Venezuelan law ,particularly,constitutional

    law,adm inistrative law,Venezuelan oi11aw and regulations,and com merciallaw. Defendants

    engaged M r.Hernandez to determ ine if the Trust Agreem entis a valid and binding contract

    according to Venezuelan law. M .
                                   r.Hem andez's understanding of the purpose of the Trust

    Agreementwasforthe oilm inister,acting on behalfofPDVSA,to transferPDVSA 'Slitigation

   rights to allow the Trustto conductinvestigations and file claim s in orderto recoverpresum ptive
                                                                        /
   dam age suffered by PDV SA 'Sproperty,w ithoutany paym entto PDV SA forthe transferofthose

   claims. M r.Henlandez opined that the TnzstAgreement is nota valid aùd binding contract

   according to V enezuelan law forthe follow ing fourreasons:
Case 1:18-cv-20818-DPG Document 636 Entered on FLSD Docket 11/05/2018 Page 28 of 37




           1.      TheNationalA ssembly ofVenezuela,in a finaland binding decision enacted by

    the legislative power in Venezuela, has declredl that the Tnzst A greem ent is invalid and

    tmconstitutional and is a (tnational interest contract''that requires, but lacks, the N ational

    Assem bly'spriorauthorization.

                   M r.M artinez,who allegedly signed theTrustAgreem enton behalfofPDVSA in

    hiscapacity asthe M inisterofthePeople'sPetrolellm Power,did,nothave the legalauthority to
    do so because ohly PDVSA'Sboard ofdirectorsand PDVSA yspresidenthavethel
                                                                           com petenceto

    enterinto an agreementon behalfofPDVSA .

           3.      M r.Pedroza,who allegedly signed theTnlstAgmem entasProcuradorGeneralof

    Venezuela,doesnotexercisethe legalrepresentation ofPDVSA and hasno competence to sign

    agreem entsrelated to PD V SA 'S activities.

           4.      The TrustAgreem entimproperly delegatesthe investigétion ofdamageto public

    property to a third party because, according to Venezuelan law,such investigqtion must be

    conducted by certain Venezuelan entitiesand isnotdelegable.

           M r.Hernandezexplained thebasesforhisopinionsasfollows'
                                                                 .

           Opipion # 1

           TheNationalAssembly hastwo powers:(1)to enactlaws;and (2)to exercisecontrol
    over the other branches of government. Pursuant to this oversight function, the N ational
    Assembly issued an çlAcuerdo,''dated April24,.2018,which declared the TrustAgreementto be

    a nationalinterest contract and invalid. See Def.'s Ex.6. ln addition,the Trast Agreem ent

   m eets the definition of a national interest contract under V enezuelan law , nnm ely: a contract
                             .




                                                   28
Case 1:18-cv-20818-DPG Document 636 Entered on FLSD Docket 11/05/2018 Page 29 of 37



    between the executive branch and a foreign entity,which has special impact on the national
    sovereignty, and hasa deep econom ic im pact.18

           Opinion # 2

           According to the Venezuelan Com mercial Code and PDV SA'S bylaws,the board of

    directors ofPDVSA mustauthorizethatentity to enterinto a cöntract,and the contractmustbe

    signed by PDvsA'spresideni. Mr.M artinez'sexecution oftheTrustAgreementon behalfof
    PDVSA did notfollow thisprocedm e. Venezuela'sorganic1aw on hydrocmbonsdid notconfer

    on M r.M m inez the broad discretiqnary powerto enterinto the TrustAgreementon behalfof

   PDVSA;andtheVenezuelan state,asthe sole shareholderofPDVSA,could notactin lieu ofthe

   board ofdirectors. Asaresult,theTnlstAgreementisanullity.

           Opinion# 3

           M r.Pedroza pup ortedly signed the Trust Agreem entinvoking the competence of the

   Procurador Genèralto controlthis ldnd of agreement,buthe did not have such competence.

   Additionally,M r.Pedroza isnotthe legitimateProcuradorGeneralofVenezuela because hewas
   notappointedby presidentialdecreewith priorauthorization from theN ationalAssem bly.19

           Opinion # 4

           Theproperauthoritiesto investigatethedamage to Veùezuelan property described in the

   TrustAgreementare:the jeneralcontrolleroftice;PDVSA'S internalauditofsce;the public
   prosecutor;and the N ationalAssem bly. This is based on the constittztion,the generalcontroller

   organic law , the anti-corruption organic law and the internal rule of debate of the N ational

   ktssenably.


   18 According to M r. Henzandez,a state-ow ned enterprise,such asPDV SA,ispa14oftheexecutive branch
   oftheVenezqelan governm ent.
   19 After the Standing H earing, Defendants filed a resolution issued by the National Assem bly on
    Septemberl2,2018,statingthatM r.PedrozahadusurpedtheofficeofProcuradorGeneral(D.E.626j.

                                                  29
Case 1:18-cv-20818-DPG Document 636 Entered on FLSD Docket 11/05/2018 Page 30 of 37



          On cross-examination, M r. Hernandez testifed that he had no knowledge of any

    Venezuelan court decisions relating to the National Assembly's ççA cuerdo'' or the Trust

    Agreement.* .Hernmldezalso acknowledgedan earlierexpertopjrtion inwhichhestated that,
    in practice, PDVSA has no autonomy from the state; and explained that, in his view, the

    Venezuelan governmenthad destroyed PDVSA'Sautonomy in violation ofVenezuelan law.

                 K      M r.BadellM adrid'sexpdrttestimonv.
          M r.B adellM adrid w as adm itted asan expertin V enezuelan law ,spçcifically in the areas

    of constim tional,public,and adm inistrative law. Defendants engaged M r.Badell M adrid to

   renderopinionsregarding whetherM .
                                    r.M artinez,in lliscapacity as oilm irlister,was authorized '

   to sign contracts on behalf of PDV SA; whether M r.Pedroza, as Proclzrador General of

   Venezuela,was competentto sign the TrustAgreem ent and,if so,under whatform alities or

   requirem ents;and whetherthe TnlstAgreem entisa nationalinterestcontractunderVenezuelan

   law. M r.BadellM adrid fully agreed with M r.Hernandez'sopinions,and rendered thefollowing

   opinionsand rationales'
                         .

                 M r.M artinez,in his capacity asoi1m inister,lacked com petence to sign the Trust

   Agreem enton behalfofPDV SA. Thereisno provision in Venezuelan 1aw thatallowsitand,by

    contrast,there are multiple provisions providing that resolutions issued by PDV SA mustbe

    signed by an ofsceroran offcialrepresenting PDVSA.

                 M r.Pedroza is usurping the office ofProcttradorGeneraland allofhis actsare

   nulland void. In addition,he has no authority tp sign any contract,agreem entor resolution that

   relates to PD V SA . In any event,priorto signing the TrustA greem ent,M r.Pedroza should have

   issued am itten opinion because the TrustAgreementisanationalinterestcontractand because




                                                 30
Case 1:18-cv-20818-DPG Document 636 Entered on FLSD Docket 11/05/2018 Page 31 of 37



   it includes an arbitration clause.20 A procedure has been established forthe issuance of such

   written opinionsby theProctlradorGeneraland,according to the Venezuelan Suprem e Courtof

    Justice,the procedlzrem ustbefollowed in al1casesthatdirectly orindirectly affectthe interests

    of the Republic. Additionally,the Procurador General's written opinion m ustbe subm itted,
          1                                                   .
   alongwiththecontract,totheNationalAssemblyforapprovalorrejection.Thefailtlretosatisfy
   theserequirem entsrendersthe TrustAw eem entnulland void.

                  The Tnzst Agreem ent is a nationalinterestcontract entered into with
                                                                                     Cq
                                                                                        a foreign

   entity thatrequires,butlacks,authorization from the NationalAssembly. Hence,itisnulland
   void.2l

          On cross-exam ination, M r.BadellM adrid testised that he had nb knowledge of any

   V enezuelan courthaving held the acts of M r.Pedroza,as Procurador Generalof V enezuela,or

   theacts ofM r.M artinez,asoi1minister,to beinvalid ornulland void. M r.BadellM adrid also

   had no lcnowledge ofany Venezuelan courthaving declared the creation of the Trustand the

   assignm entofPDVSA 'Sclaim sto theTnzstto beinvalid.M r.BadellM adrid acknowledged that

   contracts into w hich PD V SA orits affiliatesenter in the ordinary course ofbusiness need notbe

   approved by the N ational Assem bly. M r. Badell M adrid further acknow ledged that retaining

   cotmsel to engage in litigation falls within PDVSA'S and its afsliates' ordinary course of

   business.




   20 seeTrustAgreem ent, Pl.'sEx.1at12-13.
   21 M r. BadellM adrid furtheropined thatthe TrustAgreementcom promisesthe interests ofthe Republic
   of Venezuela because it exposes the Republic to suits for dam ages by the alleged Rconspirators''
   referenced in the TrustA greement.

                                                  31
Case 1:18-cv-20818-DPG Document 636 Entered on FLSD Docket 11/05/2018 Page 32 of 37




                        L      M r.Perdom o'sexperttestimonv.
               M r. Perdom o w as adm itted as an expert in V enezuelan constitutionaN/
                                                                                      l law .;!;! M r.

       Perdomo testised that he disagrees completely with the opinions expressed by Defendants'

       Venezuelan law experts,M r.HernandezandM r.BadellM adrid. He opined asfollows:
                    .




                        TheTrustisnotanationalpublicinterestcontract.

               2.       M r.M artinez,as oi1m inister,and M r.Pedroza,as Procurador General,had the

       authority to sign theTnzstAgreem ent.

              M r.Perdom o explained thebasesforhisopinionsasfollow s:

               (lbinion # 1
              The Suprem e CourtofVenezuela hasdecided thata nationalpublicinterestcontract:has

       to be engaged in by the Republic ofVenezuela,notone ofitsdecentralized entitiej;hasto be a

       very important contract; and should im ply paym ents by the Republic during several years,

       thereby representing an-pimportant comm itm ent for the Venezuelan eéonom y.23 Under this

       definition,the TrustAgreementis notanationalpùblic interestcontractbecause itwasentered

       into by PDVSA, which is a decentralized unit of the pùblic adminiskation of V enezuela.
   '
   *

       Additionally,theTrustAgreem entdoesnotinvolve anything thatisreally importantto the state,
                                                                                 .   1
                                                                                     .



       such as com mu'nicatiops,telecomm unications,railroads or big highways. Finally, the Trust

       Agreem entdoes not require yearly paym entsvby the Republic of'Venezuela butcontemplates,
       instead,thatthe Republic willreceive money indirectly as a result of litigation ofPDVSA'S

       claims. TheTrustAgreementdoesnotcontemplateobligationsin theform ofpaymentson the
       pa.
         rtofthe R epublic.

       22 plaintiffalso proffered Mr.Perdomo asan expertin theVenezuelan legalsystem,buttheundersigned
       limited his testim ony in this area to generalopinions regarding this topic rather than allow Plaintiff to
       sweepintoitspecificmattersregardingwhichMr.Perdomoacknowledgedheàadnoexpertise.
       23 Forthis definition, M r.Perdomo relied on the S'Velasquez''decision issued by the Suprem e Courtof
       V enezuela. SeeP1.'sEx.47.
Case 1:18-cv-20818-DPG Document 636 Entered on FLSD Docket 11/05/2018 Page 33 of 37



           Opinion# 2(a)

           The organic 1aw of public adm inistrétion confers on each m inister control of the
    decéntralized entities that are tm der the minister's power.24 T hus, M r. M artinez as the oi1

    m inisterhasthepower.
                        to intervene in the businessofPDVSA and m ake decisionson itsbehalf.

    Formalities should nottrum p the actionsofthe people. There is no Venezuelan courtdecision

    stating thatthe oi1minister'srolewith regard to PDVSA asthe sole shareholder,orltisexercise
               1

    ofa11theshazesofPDVSA,istmconstitutional.

           (lpinion#2(b)
           M r.Pedroza wasnotoperating illegally as ProcuradorGeneralofVenezuela atthe time

    ofhis execution ofthe TrustAgreement. He properly holdsthattitle in an tdacting''capacity.
                                   /

    The process by which M r.Pedroza becnme Procurador General of Venezuela has not been

    contested in any Venezuelan court. It is comm on for the Procurador General to approve

    contracts,and therewasnothing im properwith M r.Pedroza signing theTrustAgreem ent,which

    represented llisapprovalofthecontract.

           A ccording to M r. Perdom o, the N ational A ssem bly's lW cuerdo'' regarding the Trust

    Agreem entis a politicalstatem entthatdoes nothave the effectofmàking itvoid. He has no

    knowledge ofany courtin Venezuela having declared theTnzstto beinvalid. In hisopinion,the

    Trustislegalaccordingto Venezuelan law .




    24 M r. Perdomo also attempted to profferan opinion thatthe organic law ofhydrocarbons givesthe oil
    m inistersuprem epow ers overany m atterrelated to hydrocarbons. BecauseM r.Perdomo had previously
    testified thathe did notregard him self asan expertin hydrocarbon laws,the undersigned did notallow
    him to profferthisopinion.
Case 1:18-cv-20818-DPG Document 636 Entered on FLSD Docket 11/05/2018 Page 34 of 37




          =
          D      Evaluation ofexperttestim ony.

          Notsurprisingly,the partiçs'respective experts on Venezuelan 1aw have diam etrically

    opposing views regarding the validity of the Trust Agreem ent and the Tnzst it purports to

    establish tmderthatcountv 'slaws.

          W hetherthe TrustA creem entisvalid:

              * M r.Hernandez expressed the view thatthe TnlstAgreem entis nota valid and

                 binding contfact,relying in pm on theNationalA ssembly'sGsAcuerdq''declming
                                                                  .




                 theTnzstAgreementinvalid and unconstimtional.
                                                           '                          )
              * M r.Perdom o opined thatthe Tnlstislegal'and called the tsAcuerdo''a political

                 statem entw ith no legaleffect.

          W hethertheTrustAcreem eptisapublicinterestcontract'
                                                             :

              @ M r.BadellM adrid characterized theTrustAgreementasapublicinteèestcoùtract

                 thatrequiresthe approvaloftheNationalAssem'bly.

              * M r.Perdomo opined thatthe TrustAgreementdoesnotmeetthe Venezuelan
                 Suprem eCourt'sdefinition ofpublipinterestcontract.

          W hetherMr.V artinezwasaoropersignatorvon behalfofPDVSA:
              @ According to M r.Hernandez and M I.BadellM adrid,* .M artinçz lacked the

                 legalauthority to executetheTrustAgreem ent(?n behalfofPDVSA ,and thereby

                 assign PDV SA 'S claim s to the Tp st bqcaule.only PDV SA 'S bok d of directors

                 and presidenthad thatauthority.

              * M r.Perdomoopinedthat,asoi1minister,MT.V artinezhadbroadpowerstomake
                 decisionson PDVSA 'Sbehalfand thatany form alitiescould bedisregarded.




                                                   3k
Case 1:18-cv-20818-DPG Document 636 Entered on FLSD Docket 11/05/2018 Page 35 of 37



          W hetherM r.Pedrozawasaprooersignatory asProcuradorGeneral:

             * M 1.. Hem andez deem ed M z. Pedroza to be lacldng the competence to sign

                 agreem entsrelated to PDVSA 'S activities. Both M tr.Hernandez and M r.Badell

                 M adrid opined that M r.Pedroza does notlegally hold the oftk e ofProctlrador

                 GeneralofV enezuela.

             * According to M z.Perdomo,M r.Pedroza properly holds the title ofProctzrador

                 GeneralofVenezuelain an çEacting''capacity;and the approvalofcontracts,suéh

                 astheTrustAgreement,isacom mon function ofthatoffice.

          W hethertheTrustntay properly carry outitsostensiblepurpose:

             @ M r. Hernandez opined that the Trust Agreem ent im properly delegates the             ,



                 investigation of dnm age to public property to a third party because,according to

                 Venezuel,an law, such investigation m ust be conducted by certain Venezuelan

                 entities,nnm ely,the generalcbntrolleroffke,PDVSA 'S internalauditoffice,the

                 public prosecutor, ând the National Assembly; and that function m ay no1 be

                 delegated.M .
                             r.Perdom o did notaddressthipcöntention.

          The foregoing sum mary shows that the opposing experts' opinions are in equipoise,

   exceptforM r.Henzandez'sopinion thattheinvestigation ofdnm age to public property may not

   be delegated to athird party,such asthe Tnzst. Thatopinion jtandstmrebutted. M oreover,the

   tmdersigned fotmd M r.Hernandez to be extremely knowledgeable,articulate and logicalin his

   explanations of V enezuelan law . Therefore, the undersigned accepts M r. H ernandez's

   unchallenged opinion on this point;and concludes that the TnlstAgreeme'nt is invalid under

   Venezuelan law on the basis that it illegally delegates the invesiigation of dnm age to public

   property allegedly sustained by PDVSA totheTruàt.



                                                35
Case 1:18-cv-20818-DPG Document 636 Entered on FLSD Docket 11/05/2018 Page 36 of 37




                                           C O N CLU SION

           Having considered Defendants'jurisdictionalargllments,theundersigned concludesthat
   the Trtptlacks standing to assertPDVSA 'S purportedly assigned claim s in this action,on the

    grotm ds thatPlaintiff has failed to carry its blzrden of proving the admissibility of the Trust

   Agreementupon which itreliesto establish itsArticleI1Istanding asassignee ofPDVSX;and
   thatPlaintiffhasfailed to supportits claim thatitholdsavalid assignm entf'
                                                                            rom PDVSA by not
    complying with standing discovery. The tmdersigned ft
                                                        zrther concludes that Pl
                                                                               /'
                                                                                aintiff lacks

    standing dueto the Tnzst's and the TrustAgreem ent'sfailure to com ply with variousaspectsof

   itsgoverningN ew York law,which renderstheassignm entofPDVSA 'Sclaim svoid. The Trust

   A greem ent is also invalid under V enezuelan 1aw on the basis that it illegally delegates to the

   Tnlsttheinvestigation ofdamagetopublicproperty allegedly sustained by PDV SA.
                                      RECOM M ENDATION

           Based on the foregoing considèràtions, the undersigned RESPECTFULLY

   RECOM M EN DS that Defendants' M otion to Dism iss be GRAN TED and thatthis action be

   DISM ISSED forlack o/subjectmatterjlzrisdictioù.
           Pursuantto LocalM agistrateJudge Rule 4(b),the partieshave fourteen daysfrom the
   date ofthisReportand Recommendation'to file m itten objections,ifany,with the Honorable
   Darrin P.Gayles.Failureto timely;leobjectionsshallbarthepartiesfrom attackingon appeal
   the factualfndipgscontained herein. SeeResolution Tr.Com .v.Hallm ark Builders.Inc.,996

   F.2d 1144,11*
               49 (11th Cir.1993). Further,dtfailuretoobjectin accordanceFith theprovisions
   of(28U.S.C.)â636(b)(1)waivestherighttochallengeonappealthrdistrictcourt'sorderbased
   onunobjected-tofactualandlegalconclusions.''See 11thCir.R.3-1(I.O.P.-3).
Case 1:18-cv-20818-DPG Document 636 Entered on FLSD Docket 11/05/2018 Page 37 of 37



          RESPECTFULLY SUBMITTED i                             &
                                         nMiami,FloridathisZ dayofNovember,2018.

                                                       o   @


                                            ALICIA M .O TA Z -REY
                                            UNITED STATES M GISTM TE JUDGE


    cc:   Urlited StatesDistrictJudgeDarrin P.Gayles
          Cotm selofRecord
